

115 HR 5063 IH: To designate the facility of the United States Postal Service located at 10565 Steuben Street in Remsen, New York, as the “Erin Hamlin Post Office”.
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5063IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Ms. Tenney introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 10565 Steuben Street in
			 Remsen, New York, as the Erin Hamlin Post Office.
	
		1.Erin Hamlin Post Office
 (a)DesignationThe facility of the United States Postal Service located at 10565 Steuben Street in Remsen, New York, shall be known and designated as the Erin Hamlin Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Erin Hamlin Post Office.
			